UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2012 NGP CAPITAL RESOURCES COMPANY (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 814-00672 (Commission File Number) 20-1371499 (I.R.S. Employer Identification No.) 909 Fannin, Suite 3800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code:(713) 752-0062 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. On April 26, 2012, the Registrant issued a press release announcing that it has funded a $25.0 million participation in a $2 billion Senior Notes offering by Everest Acquisition LLC.The text of the press release is included as Exhibit 99.1 to this Form 8-K. In the same press release, the Registrant also announced that it plans to report its financial results for the quarter ended March 31, 2012 on May 8, 2012.The text of the press release is also included as Exhibit 99.1 to this Form 8-K. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Press Release dated April 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NGP Capital Resources Company By: /s/ L. Scott Biar L. Scott Biar Chief Financial Officer Date:April 26, 2012 EXHIBIT INDEX Exhibit No.Description Press Release dated April 26, 2012
